Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000791
                                                        12-FEB-2013
                                                        10:40 AM



                          SCWC-11-0000791

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      RODNEY I. FUKUMOTO, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-11-0000791; S.P.P. NO. 11-1-0003(4))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
  and Circuit Judge Browning, in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant Rodney I. Fukumoto’s

application for writ of certiorari filed on December 21, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, February 12, 2013.

Rodney I. Fukumoto,
petitioner, pro se            /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ R. Mark Browning